Order entered August 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00619-CV

                           LUIS A. SANTIAGO, ET AL., Appellants

                                                 V.

                     NOVASTAR MORTGAGE, INC., ET AL., Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-02073-2011

                                             ORDER
       We GRANT appellants’ August 8, 2013, unopposed motion for an extension of time to

file a brief. Appellants shall file their brief on or before August 20, 2013.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE